Interim Decision #2606

MATTER OF LEE

In Visa Petition Proceedings
A 20929617
-

A-20929618
A-20929619

Decided by Board August 18, 1977
Under Korean law, the relationship created between a child born out of wedlock and his
father by "recognition" through registration in the Korean Family Registry is identical
in all relevant respects to that between a father and child born during marriage. Since
the rights and duties flowing from each of the relationships is identical, a "recognized"
child is a "legitimated" child under section 101(b) of the Immigration and Nationality
Act. Where, as here, the recognition occurred prior to the eighteenth birthday of the
children, they are eligible for issuance of immigrant visas under section 203(a)(2) of the
Act.
ON BEHALF OF PETITIONER: Pro cc
BY: Wilson, Acting Chairman; Maniatis and Maguire, Board Members. Board Member
Appleman dissenting.

These cases are before the Board on a motion for reopening and
reconsideration of our decision of September 7, 1976, in which we
affirmed the decision of the District Director denying the visa petitions
on the ground that the petitioner's sons, although "recognized" under
Korean law by registration as the legal children of the petitioner in the
*Korean Family Registry, were not "legitimated" for the purposes of
section 101(b) of the Act. The petitioner now contends that we have
misconstrued Korean Iaw, and that the relationship created by "recognition" brings into effect identical rights and duties to those which flow
from the relationship between a father and a child born during wedlock.
The petitioner has submitted a memorandum of law from a Korean
attorney in support of his claim. See 8 C.F.R. 3.2. The motion to reopen
and reconsider will be granted. Upon reconsideration, we shall withdraw our September 7, 1976, decision, and order the petitions approved.
In the past we have relied upon a 1968 memorandum from the Library
of COTIErl'PRS to hold that the legal relationship created Joy "recognition"
is not equivalent to a "legitimation" under Korean law- Matter of Kim,
14 I. & N. Dec. 561 (BIA 1974). Nonetheless, we held until 1974 that
,

305

Interim Decision #2606
this procedure created a valid adoption under Korean law, and consequently classified the relationship as one of father-child under section
101(b)(1)(E). Matter of Chong, 13 I. ez N. Dec. 45 (BIA 1968). We
withdrew from this holding in Matter of Chung, Interim Decision 2312
(BIA 1974), when we learned from the Library of Congress of a Korean
Supreme Court decision to the contrary_ Since 1974, we have thus held

that "recognition" does not create a relationship valid under section
101(b) for the purpose of immigration benefits.
In dealing with a relationship created under the laws of a foreign
country, we have long analyzed that relationship in terms of the rights
and duties it brings into effect under the foreign law. Matter of Kwong ,
Interim Decision 2387 (BIA 1975); Matter of Searamuzzo, unreported
(BIA October 16, 1957). Cf. Matter of Irani, Interim Decision 2468 (BIA
1975); Matter of Kong, Interim Decision 2360 (BIA 1974). If a Korean
legal procedure brings into effect rights and duties coextensive with the
rights and duties of children born during wedlock under the laws of
Korea, then the procedure by which this is accomplished deserves
inclusion under the legally descriptive term of art "legitimation."
In the cases now before us for reconsideration, the petitioner has
submitted a memorandum of law from a Korean attorney. This
memorandum details the rights and duties flowing from the relationship
created by "recognition" by registration of the child in the Korean
Family Registry as the legal child of the father. The memorandum

alleges that the rights and duties flowing from the legal relationship
created by the act of "recognition" are identical to the rights and duties
flowing from the relationship between a father and a child
"born . . . during the marriage."
We have consulted the Far Eastern Law Division of Library of
Congress. In a memorandum dated June 28, 1977 Dr. Sung Yoon Cho,
Acting Chief of the Division, has verified that, with the exception of one
minor difference which is arguably irrelevant for immigration purposes,
the rights and duties flowing from the two relationships are coextensive.
The rights and duties flowing from the relationship created by "recognition" directly parallel those resulting from the relationship between

the father and a child "born during . . . the marriage" in the following
ways:
(1) The father in both cases owes an absolute duty of support (Article 974 of the Korean
Civil Code of 1960);
(2) The father in both cases has an absolute right of custody (Art. 909);
(3) The child in both eases has full and equal inheritance rights with respect to property
(Arts. 1000, 1008, 1014);
(4) The child in both eases has a legal duty to obey his father (Art. 974);

l Appendix "A."

306

Interim Decision #2606
(5) The child in both cases has a right to use the family name (Arts. 781 and 782);
(6) A son in both cases can succeed to the role of "II ead of Family" (Art. 984).

The sole difference in the rights flowing from these two relationships
revealed in the two documents is that, although both a recognized son
and a son born during the marriage may succeed to the title of "Head Of

Family," the oldest son born during the marriage takes precedence over
the "recognized" son in the assumption of that role (Article 985). This
difference is immaterial for two reasons.
First, although a daughter born during the marriage may succeed to
"Head Of Family," her rights are inferior to the rights of the "recognized" son. Thus, if there were no son born during the marriage, the
"recognized" son would succeed to the role of 'Head Of Family" ahead of
a female sibling born during the marriage.
Second, the concept of "Head of Family" is entirely foreign to United
States common law, and has no parallel in United States parent-child
relations. Thus, if all the remaining rights and duties are identical, it
should be deemed irrelevant to the issue of immigration benefits, as
hpyoncl the, twin goals of family unity and the prevention of immigration
fraud.
We conclude that the relationship created by "recognition" through
registration in the Korean Family Registry as the legal child of the
father is identical in all relevant respects to that between a father and a
child born during the marriage under Korean law. Since the rights and
duties flowing from each of the relationships are identical, we shall
therefore include a "recognized" child within the ambit of a "legitimated" child under section 101(b). We therefore recede from our earlier
holding in the present case, and hold that the petitioner's three sons
have been legitimated" under Korean law. As legitimated children who
were under the age of eighteen years at the time of their legitimation,
and were at that time in the custody of their father, they are eligible for
the issuance of an immigrant visa under section 203(a)(2) of the Act. The
petitions will therefore be approved.
ORDER: The motion to reconsider is granted.
FURTHER ORDER: The petitions are approved.
Irving A. Appleman, Member, Dissenting

In my opinion this decision is premature_ The ruling is based on a
memorandum from the Far Eastern Law Division of the Library of
Congress, in response to a communication from this Board. Neither our
communication nor the response, was seen by the parties prior to the
decision.
The memorandum appears to be somewhat at variance with earlier
memoranda from the Library of Congress involving the same subject
307

Interim Decision #2606
matter. Relying on an earlier statement, we held in Matter of Chong, 13
I_ & N. Dec. 45 (BIA 1968) that there was a valid adoption on somewhat
similar facts. In 1974, as a result of another memorandum from the
Library of Congress, we withdrew from this in Matter of Chung,
Interim Decision 2312. Now, armed with still a third memorandum, we
are holding that timely legitimation occurred.
In Matter of Hassan, Interim Decision 2531 (BIA 1976) I expressed
the view, in a separate opinion, that these memoranda of foreign law,
obtained from the Library of Congress, should be furnished to both

sides, with opportunity for comment, prior to decision. To my mind this
case still further illustrates the evils flowing from the somewhat arbitrary manner in which the Board requests these statements, and then
acts upon them ex parte.
I have no quarrel with the Board seeking the help of the experts in the
Library of Congress. Foreign law, and particularly the kind of nonstatutory, custom law with which this Board must often deal, is sometimes hard to ascertain. It is particularly difficult for the alien, who
frequently finds that local consulates, or even his embassy, do not have
appropriate legal help or may even be unsympathetic to his claims and

hence not disposed to be helpful. I am somewhat less tolerant of the
lethargy demonstrated by Service personnel, in ascertaining the foreign
law, since they do have access to the Library of Congress and can, with
a little effort, obtain the necessary information at a level where it can be
made part of the record and appropriately addressed by the parties. It is
possible they assume that this is part of the alien's overall burden of
proof, without entirely recognizing the practical difficulty he may encounter. In this case, however, it is difficult to fault the Service inasmuch
as the Board had already twice examined the Korean law.
Accordingly, without at this time expressing a view as to correctness

of the majority interpretation, I would furnish a copy of the Board's
letter of inquiry and of the response of the Library of Congress, to both
Service and petitioner, and would solicit a statement of position. If the
responses east sufficient doubt on the foreign law, I would remand the
case and reopen the proceedings for appropriate development. As
pointed out in my concurring opinion in Hassan, supra, foreign law is a
question of fact to be appropriately proved. I think there is a dueprocess limit to the extent administrative shortcuts can or should be
taken in this area.
APPENDIX

RECOGNITION AND THE RESULTANT PARENTAL
RELATIONS UNDER KOREAN LAW

The Status of a Recognized Child
308

Interim Decision #2606—Appendix
Pertinent provisions of the Civil Code of 1960' concerning recognition
of a child born out of wedlock are as follows:
Article 855. 1. A child who is not legitimate may be recognized by its father or
mother. When the marriage of the parerits becomes null and void, the child born
between them shall be deemed to be a child born out of wedlock.
2. A [recognized] child born out of wedlock shall acquire the status of a legitimate
child by the reason of the marriage of its father and mother as from the time of
marriage.
Article 559, paragraph I. The recognition of a child is effected by giving notification
thereof Ito the Family Registrar] in accordance with the provisions of the Family
Registration Law.
Article 860. Recognition shall be effective retroactively from the time of birth.
However, the rights acquired by third persons prior thereto shall not be prejudiced
thereby.

The provisions of the Family Registration Law 2 to which reference
was made in Article 859, paragraph 1 appear in Article 60, which states:
Notification to effect recognition of a child shall state the following:
(I) the full name, sex, date of birth, and domicile of the child;
(2) in cases where a dead child is recognized the date of death of the child and the full
name, the date of birth and domicile of lineal descendants thereof;
(3) in cases where recognition is effected by the father, the full name and domicile of
the mother;
(4) in cases where a child is a member of a family, the full name and domicile of the
head of the family and their relationship.

Article 60.

The term "recognition" (inchi) means that a person voluntarily and in
conformity with the law acknowledges that he or she is the father or
mother of a certain child. A child born out of wedlock, if recognized by
the father, is called a soja (a child by a concubine) or a recognized
(acknowledged) child. 3 In reference to recognition by the mother, the
Supreme Court held in 1967 that "the physical evidence showing the
delivery of the child is construed to be sufficient for the establishment of
parental relations between mother and child without waiting for a
formal recognition by its mother or the mother's filing the notification of
birth with the Family Registrar." 4

With respect to the effect of false notification given by the father to
the Family Registrar stating that his natural child born out of wedlock is
the legitimate child of himself and of his wife, no court cases have been
Law No. 471, Feb. 22, 1958; came into force on Jan. 1, 1960.
Law No. 535, Jan. 1, 1960.
Under the new Code, the term "siga" was deleted, as it was contrary to the democratic
principles of the 1948 Constitution. Regardless of whether an illegitimate child is recognized or not, it is now called a child born out of wedlock or a child born outside the
marriage. This has led to considerable confusion in understanding the meaning of a
recognized child.
' Supreme Court Decision, Oct. 4, 1967. See TaepOptvOn pale yojtjtp [Digest of Soprern e Court Decisions], Seoul, Popwon, Haengdiongch'o, 1976, p. 618.
2

349

Interim Decision #2606—Appendix
reported. On this subject, however, Professor Kwang-hyon Chong is of
the opinion that "while such notification may not be valid ... it may be
given the effect of recognition, because the intention of the father to
recognize the child is manifested through the said notification." 5 According to Professor Chong, this is called "quasi-recognition" and "conversion of a void ;act" as set forth in Article 138 of the Civil Code. While
the majority of scholars agree with Professor Chong, there is a contrary
view which states that since a voluntary recognition, as opposed to a
compulsory recognition by a decree of the court, is effective only by
filing the notification of recognition with the Family Registrar, such
false notification should not be given the effect of recognitions
It should be noted that the status of a recognized child, unless the
child's father and mother are married, is still short of a legitimate
status. In other words, a recognized child is a child without the status of
a legitimate child, since the child was born to a married man and a
woman who was not his lawful wife.

Parental Relations
It is by recognition that parental relations—authority, support, succession, etc. —are legally funned fur the first time between the parent
and illegitimate child.
Relatives. There are two kinds of relatives: natural relatives by birth
and relatives cre s ted by law through marriage, recognition, or adoption. Referring to the relationship between a recognized child and the
father's spouse and his relatives by blood or by affinity, Article 774 of
the present Civil Code provides:
Article 774. A child born out of wedlock [who has been recognized] is deemed to have
the same parental lineage and the same degree of relationship towards the father's
spouse and towards the father's relatives by blood or by affinity, as a child of the father's
spouse [legitimate child].

Thus, under Korean law, the parental lineage and degree of relationship between a recognized child and its father's spouse is regarded as
the same as that of the natural child of the father's spouse; likewise, the

relationship between a recognized child and the father's relatives is
regarded as the same as that of the legitimate child.
Entry of the child's name in the family register. After recognition is
effected, a recognized child, like a legitimate child, assumes his or her
father's name, and his or her name is entered in the father's family
register. References are made to Articles 781 and 782 of the same Code:
s Kwang-hy5n Ch5ng, Sinch' inzok sorwsokpiip Norm [New Law of Relatives and Succession], Seoul, 'song Muhwasa, 1958, p. 207.
6 Chu-su Kim and Ch'on-sik, Pak, Kacjorig hangul hoja sit= chiinsii (Revised Manual
of Family Registration in Korean Characters], Seoul, Hanguk Sabbp Haengjang Haldhoe,
3.970, p. 298.

310

Interim Decision #2606—Appendix
Article 781.

A child shall assume its father's surname as well as the origin of the

surname, and its name shall be entered in its father's family register.
Article 782. 1. If a member of a family gives birth to or fathers a child born out of
wedlock, he or she may have the child's name entered in his or her family register.
2. If it is impossible for a child born out of wedlock to have its name entered in its
father's family register, the child's name may be entered into its mother's family
register, and it it is impossible for the child to have its name entered in its mother's
family register, the child may establish a new family.

In interpreting the above two articles, Professor Chu-su Kim states
that if the father who is a member of a family (but not the head of the

family) has recognized a child born out of wedlock, he may have the
child's name entered in his family register, or he may refuse to do so for
some reason under Article 782. However, if the father is the head of a
family, his child's name is entered in his family register by operation of
law under Article 781, after the child acquires the status of a recognized
child.' If the name of a- recognized child is recorded in the family
register, the relationship mentioned in Article 774 is established for the
first time.
Parental authority. Both the legitimate child and the recognized child
are subject to the same parental authority or power as provided in

Article 909 of the same Code, with certain exceptions:
Article 909.

1. A child who is a minor shall be subject to the parental power of his or

her father with whom the child in residing.

2. If a child has no father, or the father is unable to exercise parental power for any
reason, the child's mother with wliom the child is residing, shall exercise parental power
over the child.
3. In cases where there is no person by whom the parental power pursuant to the
preceding paragraph is exercisable over a [recognized] child born out of wedlock, the
natural mother of such child shall exercise parental power.

When the father's spouse (referred to as the legitimate mother) is to
exercise parental authority over a recognized child in the father's place,
she is subject to the provisions concerning guardianship according to
Article 912 of the Civil Code which provides that "as to the mother who
exercises parental power over a child not her own, the provisions
concerning guardianship shall be applicable mutatis mutandis." Thus,
the legitimate mother must obtain the approval of the Family Court if
she wishes to give consent to a recognized minor child for certain

important legal acts. Such acts include a change in the mode of education
Chu-su Kim, Chnsok ch'inzok sangsokpop (Article-by-Article Commentary on the Family Law], Seoul, Pdpmunsa, 1969, p. 72. See also Chu-su Kim, "New Civil Code and
Protection of a Child Born Out of Wedlock,"Popcheing, voL 13 (July 1958), p. 53. Article
782 is subject to misinterpretation. Pointing out that this article is the direct result of the
preservation of the family system under the new Civil Code, Professor torn suggests that
the family system, together with Article 782, should be abolished. Ibid.
311

Interim Decision #2606—Appendix
or in the place of residence designated by the father, or restriction or
revocation of business transactions permitted by the father.
Likewise, when the legitimate mother gives assent to the adoption of
a recognized child by others, she must obtain the approval of the Family
Council in accordance with Article 869 of the same Code:
Article 869. If the person to be adopted is under fifteen years of age, his father and
mother, or his guardian, if he has neither father nor mother, shall give assent to the
adoption in their place. However, if his legitimate mother, stepmother or guardian
gives assent to the adoption, the consent of the Family Couneil shall be obtained.

Support. With respect to support, Articles 974 to 976 of the Civil Code state;
Article 974. Relatives falling under any one of the following items are under a duty to

furnish support to each other:
(1) lineal relatives by blood and their spouses:
(2) head of family and family members;
(3) any other relatives (only in cases where they share living accommodations).
Article 975. A. person under duty to furnish support shall perform his or her duty only
in the case where the person entitled to receive support is unable to support himself or
herself by his or her own financial capacity or labor.
Article 976. In cases where there exist two or more persons under duty to furnish
support, or no agreement has been reached between the parties concerned with respect
to the order in which they are to furnish support, such order shall be tletei mined by the
court upon the application of the parties concerned. The same shall also apply to cases
where there exist two or more persons entitled to support, and the financial capacity of
the person under duty to furnish support is insufficient to support all of them.

The above provisions concerning support apply equally to legitimate
and recognized children.
Succession. Pertinent provisions regarding family headship and succession to property are as follows:
Article 984. A person shall become a successor to the head of a house according to the
following order:
(1) a male person who is a lineal descendant of the person succeeded to;
(2) a female person who is a lineal descendant of the person succeeded to;
(3) a wife of the person succeeded to;
(4) [omitted];
(5) [omitted].
Article 985. If there are two or more lineal descendants in the same rank mentioned in
the preceding Article, persons of nearer degree of relationship shall precede; among
lineal descendants in the same degree of relationship, the child born during the substance of marriage [legitimate child] shall precede.
Article 1000. In succession to property, the persons mentioned below shall become
successors in the order that follows:
(1) lineal descendants of the person succeeded to;
(2) lineal ascendants of the person succeeded to;
(3) brothers and sisters of the person succeeded to;
(4) collateral relatives by blood within the eighth degree of the person succeeded to.
Article 1009. If there exist two or more successors in the same rank, their shares in
the succession .1.11 be equally divided. however, if a peroon becomes coneurrently
successor to property and to the head of a house, his share in the succession shall be his

312

Interim Decision #2606—Appendix
individual portion plus fifty percent of his portion; and the portion of a female successor
shall be one-half of that of a male successor.
Article 1014. In cases where a person who has become a co-successor by recognition
or by a final judgment after the opening of the succession applies for the partition of
estate, and other co-successors have already effected the partition or other disposition,
he may claim the payment of value of the estate which is equivalent to his portion.

In the case of succession to the family headship, a legitimate child is
given preference over a recognized child (Article 985), and a recognized
male prevails over a legitimate female (Article 984).
In succession to property, however, successional order and portion of
property for a recognized child are equal to the order and portion for a
legitimate child (Articles 1000 and 1009). The successional portion for a
legitimate female is one-half of that of a recognized male (Article 1009).
Article 1014 is considered an exception to the general rule embodied in
Article 860 which provides that recognition which is effective retroactively from the time of birth cannot prejudice the rights already acquired by third persons prior to recognition.
Summary

It appears that the status of a recognized child under Korean law is
equal to the status of a legitimate child, with the following exceptions:
(1) a legitimate son enjoys a preferential right to succeed to the family
headship; (2) in the absence of the father, the father's spouse, who
exercises parental authority over a recognized child, is restricted by the
guardianship clause of the Civil Code, which requires the approval of
the Family Council for certain important legal acts; and (3) the father's
spouse is required to obtain the approval of the Family Council when
she gives assent to the adoption of a recognized child by others.
hi view of the equal successional rights to property between a legitimate child and a recognized child, and other aspects of parental relations, it is generally held that a recognized child in Korea enjoys more
generous treatment than a recognized child in any other country of the
world. 9
Prepared by Dr. Sung Yoon Cho
Assistant to the Chief
Far Eastern Law Division
Law Library, Library of Congress
Washington, D.C. 20540
June 1977

Chu-su Kim, Popcliong, p. 54; Kun-Sik Lee, -The Status of an Illegitimate Child,"

POi) the zalbo, vol. 8, no. 3 (March 1966), p. 33.

313

